Order entered July 24, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00392-CV

                           CAROL S. ABLON, ET AL., Appellants

                                               V.

                             WILLIAM NEAL ABLON, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-14902-I

                                           ORDER
       Before the Court is the parties’ July 22, 2013 second agreed motion to abate this

accelerated appeal pending settlement negotiations.         We GRANT the parties’ motion and

ABATE the appeal for sixty days. The appeal will be reinstated when the Court receives a

motion to dismiss or in sixty days from the date of this order, whichever occurs sooner.


                                                      /s/     CAROLYN WRIGHT
                                                              CHIEF JUSTICE